DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-17,19-20,22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims contain typos where two words are merged together and should be separated. Claim 6 line 3; claim 8 line 6; claim 9 lines 3,4,8,9; claim 10 line 2; claim 11 line 1,4; claim 12 line 7; claim 19 line 3.
In claim 9 the terms “snugly”, claim 10 line 2 “better”, claim 11 “bendingly”,  “relatively shallower” are relative terminology whose scope is unclear and vague and indefinite. 
Claim 20 depends from cancelled claim 18 and has improper dependency. 
Claims 7, 13-17, 22 depend from rejected claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-8, 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foshan et al (CN 205267825 supplied by applicant translation PTO).
Foshan discloses for claim 1: 1. (Currently Amended) An electric pressure cooker (abstract)comprising: a cooker body 2 comprising an outer pot 2; an inner pot 1 removably receivable within the outer pot(fig 3); a lid 3 assembly for covering the cooker body(fig 3); and, wherein the outer pot comprises a plurality of cooker teeth 23, the lid assembly comprises a plurality of lid teeth 32 corresponding with the cooker teeth(¶41), and the cooker teeth and the lid teeth are constructed and arranged to lockingly engage with each other upon a rotation of the lid assembly into a closed position relative to the cooker body (¶¶41,46,47 detachably,54,67 locking); wherein the cooker body comprises a pair of cooker handles (fig 1,3 show pairs of handles 21, on opposite sides,¶¶9,10,19-carrying handle,27,47 upper part  of side wall of outer pot protrudes outward -forms a handle for outer pot accommodating handle 11, handle 11(112,111))extending outwardly from a sidewall of the cooker body(fig 1,2,3), the cooker handles comprise a handgrip portion (protrusion of groove 21, recess 31, counterpart of handgrip for 11(111,112))for lifting or moving the cooker body(¶19 carrying handle), and a pair of sidewalls extending upwardly from opposing sides of the handgrip portion(groove 21 has side walls fig 5), the handgrip portion and the pair of sidewalls forming a receiving groove 21; wherein the inner pot comprises an inner pot body1 and a pair of inner pot handles (11,fig 1,3,4)connected to the inner pot body(11,fig 1,3,4), the inner pot handles being constructed and arranged to be received between the sidewalls within the receiving grooves(11,fig 1,3,4, ¶14); wherein the handgrip portion extends from the cooker body to at least substantially align with the inner pot handle or beyond the inner pot handle(¶¶10,12); and wherein the inner pot handle is spaced apart from the handgrip portion 112 in a vertical direction so as to define a gap between the inner pot handle and the handgrip portion for allowing fingers of a user to be received therein(¶¶18,19 gap,47,fig 1,2).

    PNG
    media_image1.png
    192
    136
    media_image1.png
    Greyscale
         
    PNG
    media_image2.png
    774
    501
    media_image2.png
    Greyscale
       
    PNG
    media_image3.png
    275
    197
    media_image3.png
    Greyscale


2. (Previously presented) The electric pressure cooker of claim 1, wherein the vertical gap (¶¶18,19 gap)between the inner pot handle and the handgrip portion has a width of about 10mm to about 13mm(¶¶49, grasping portion 112 higher,50 user can easily grasp,51,14,56 user operation of taking and placing inner pot easier). These are the dimensions of fingers used to grasp the inner pot easier as taught in Foshan. Alternatively, recitations are a design feature as recited in Foshan.

3. (Previously presented) The electric pressure cooker of claim 1, wherein: the handgrip portion comprises a slope portion for ease of handing by hand; a gap (¶¶18,19 gap)between a distal end of the slope portion and the inner pot handle is about 11.5mm to about 12.5mm; and a gap (¶¶18,19 gap)between a proximal end of the slope portion and the inner pot handle is about10.5mm to about 11.5mm. (¶¶49, grasping portion 112 higher,50 user can easily grasp,51,14,56 user operation of taking and placing inner pot easier). These are the dimensions of fingers used to grasp the inner pot easier as taught in Foshan. 112 is a design with 11 for ease of use and grasp ¶50 and fig 2,4 shows slope portion like applicant’s 1501. Alternatively, recitations are a design feature as recited in Foshan.

4. (Currently Amended) The electric pressure cooker of claim 1, wherein: the handgrip portion is flat in shape(fig 2,4); and the gap (¶¶18,19 gap)between the inner pot handle and the handgrip portion has a width of about 10mm to about 13mm(¶¶49, grasping portion 112 higher,50 user can easily grasp,51,14,56 user operation of taking and placing inner pot easier). These are the dimensions of fingers used to grasp the inner pot easier as taught in Foshan. Alternatively, recitations are a design feature as recited in Foshan.
6. (Previously presented) The electric pressure cooker of claim 1, wherein: the inner pot handle comprises a connecting member 111 fastened to the inner pot body, and a heat insulation member (¶¶ 21,22,56,58,59,fig 2 coating for 111,112 and layer behind 111)coupled to the connecting member(fig 2,3,4,¶59 connecting portion 111), the heat insulation member is assembled to or integrally formed with the connecting member(¶¶56-59); the outer pot comprises a cavity for receiving the inner pot therein, and a recess portion 21,23,31 in communication with the cavity; the connecting member is constructed and arranged to extend through the recess portion(fig 2,3,4; and the heat insulation member is disposed outside of the outer pot(fig 2, ¶ 49-50,56-59).

7. (Currently Amended) The electric pressure cooker of claim 6, wherein: the cooker body comprises a base(fig 1 bottom), an outer shell 2 mounted to the base, and a cover element 3 covering at least a portion of the outer shell(fig 1); the outer pot is mounted to the base, the outer shell and the cover element(fig 1); and the cooker handles are disposed on the cover element(fig 1,2).
8. (Previously presented) The electric pressure cooker of claim 6, wherein the heat insulation member comprises: an upwardly concaved recess portion (fig 2, in cross section 21,23,31 are shaped as applicant’s 251 fig 10) disposed on a bottom wall of the heat insulation member(¶¶ 21,22,56,58,59,fig 2 coating for 111,112 and layer behind 111); the recess portion having such a tapering shape that a center portion of the recess portionhas a larger depth relative to the bottom wall of the heat insulation member than a peripheral portion of the recess portion(¶¶ 9,10 match handle, accommodate handle, 50,51,56 user to grasp with finger grouped together having varied depth) ; and wherein the tapering shape is formed to be substantially similar to a shape of a fingertip so as to allow easy access by hand(¶¶49, grasping portion 112 higher,50 user can easily grasp,51,14,56 user operation of taking and placing inner pot easier). These are the dimensions of fingers used to grasp the inner pot easier as taught in Foshan. Alternatively, recitations are a design feature as recited in Foshan.
21. (New) The electric pressure cooker of claim 1, wherein the outer pot comprises a cavity for receiving the inner pot therein, and a pair of recess portions in communication with the cavity; and, the inner pot handles are constructed and arranged to extend through the recess portions(fig 1,2,3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-17,19-20,22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foshan et al (CN 205267825 supplied by applicant translation PTO) in view of Foshan et al (CN 205267826 supplied by applicant translation PTO).

Foshan ‘825 discloses for claim 9 except where emphasized: 9. (Previously presented) The electric pressure cooker of claim 6, wherein: the connecting member (fig 2,3,4,¶59 connecting portion 111)comprises a first attachment portion (fig 2,111,112,layer next to 1 and  attached to pot 1)for snugly attaching to theinner pot body(fig 2), a connecting portion substantially laterally or horizontally extending from thefirst attachment portion 112, and a second attachment portion 112 extending from the connecting portion(fig 2); the connecting portion comprises an upper portion disposed in proximity to the inner pot body and a lower portion disposed in proximity to the heat insulation member; the upper portion is constructed and arranged to provide clearance room for the outer potor accommodate the structure thereof(fig 2,¶¶46,54,60,65,66, cover 3 accommodated); and the lower portion is constructed and arranged to provide clearance room for the lid assembly or accommodate the structure thereof(fig 2, cover 3 accommodated).
The claim differs in the design of the connecting portion, shaped to be upper and lower like applicant’ 2410, 2411.
Foshan ‘826 teaches in fig 2 the design shape with upper and lower portions(page 6):
                                  
    PNG
    media_image4.png
    464
    499
    media_image4.png
    Greyscale

The advantage is structural integrity and safety.
The references are in the same field of endeavor and address the same or similar problem.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the connecting member of Foshan ‘825 by shaping the connecting member to have upper and lower portions as taught by Foshan ‘826 for structural integrity and safety and accommodate cover 3.
10. (Previously presented) The electric pressure cooker of claim 9, wherein the first attachment portion issubstantially arc-shaped so as to be in better conformity with the inner pot body(fig 2 of each reference shows arc-shape and conformity to pot shape).

11. (Previously presented) The electric pressure cooker of claim 9, wherein the second attachment portion isconstructed and arranged to bendingly extend from the connecting portion in an upward direction so that the heat insulation member is disposed at an elevated position, thereby allowingthe receiving groove of the cooker handle to be constructed with a relatively shallower depth(¶¶18,19 gap,47,111 and 112 insulated and bendenly extend in an upward direction,fig 1,2).

12. (Currently Amended) An electric pressure cooker comprising: a cooker body comprising an outer pot; an inner pot removably receivable within the outer pot; and, a lid assembly for covering the cooker body; wherein the outer pot comprises a plurality of cooker teeth (23,¶¶ 30,54) the lid assembly comprises a plurality of lid teeth (fig 3,5)corresponding with the cooker teeth(fig 3,5), and the cooker teeth and the lid teeth are constructed and arranged to lockingly engage with each other upon a rotation of the lid assemblyinto a closed position relative to the cooker body(¶¶41,46,47 detachably,54,67 locking); wherein the cooker body comprises a pair of cooker handles (fig 1,3 show pairs of handles 21,on opposite sides,¶¶9,10,19-carrying handle,27,47 upper part  of side wall of outer pot protrudes outward -forms a handle for outer pot accommodating handle 11, handle 11(112,111))extending outwardly from a sidewall of the cooker body(fig 1,2,3), the cooker handles comprise a handgrip portion (protrusion of groove 21, recess 31, counterpart of handgrip for 11(111,112)for lifting or moving the cooker body, and a pair of sidewalls extending upwardly from opposing sides of the handgrip portion, the handgrip portion and the pair of sidewalls forming a receiving groove; wherein the inner pot comprises an inner pot body and a pair of inner pot handles connected to the inner pot body, the inner pot handles being constructed and arranged to be received between the sidewalls within the receiving grooves; wherein the handgrip portion extends from the cooker body to at least substantially align with the inner pot handle or beyond the inner pot handle; and wherein each of inner pot handles comprises a metal (implicit)connecting member and a heat insulation member coupled to the metal connecting member(coating ¶¶57-59), the metal connecting member comprising a first attachment portion, an upper connection, a lower connection and a second attachment portion connected in turn, the first attachment portion extending substantially vertically and being attached to a side wall of the inner pot body, the upper connection extending substantially horizontally from a lower end of the first attachment portion to provide clearance room for the outer pot, the lower connection being bended from the upper connection to provide clearance room for the lid assembly, the second attachment portion being disposed in a horizontal surface higher than the lower connection and being covered by the heat insulation member. See the rejection of claims 1, 9.

13. (Previously presented) The electric pressure cooker of claim 12, wherein the second attachment portion is integrally formed with the heat insulation member(¶49).

14. (Currently Amended) The electric pressure cooker of claim 13, wherein the inner pot handle is spaced apart from the handgrip portion in a vertical direction so as to define a gap between the inner pot handle and the handgrip portion for allowing fingers of a user to be received therein(¶49,50). See the rejection of claims 12,13,8.

15. (Previously presented) The electric pressure cooker of claim 14, wherein the vertical gap between the inner pot handle and the handgrip portion has a width of about 10mm to about 13mm. See the rejection of claims 12,14,2.

16. (Previously presented) The electric pressure cooker of claim 14, wherein: the handgrip portion comprises a slope portion for ease of handing by hand; a gap between a distal end of the slope portion and the inner pot handle is about 11.5mmto about 12.5mm; and a gap between a proximal end of the slope portion and the inner pot handle is about10.5mm to about 11.5mm. See the rejection of claims 12,14,3.

17. (Currently Amended) The electric pressure cooker of claim 14, wherein the handgrip portion is substantially flat in shape, and the gap between the inner pot handle and the handgrip portion has a width of about 10mm to about 13mm. See the rejection of claims 12,14,13,4.

19. (Previously presented) The electric pressure cooker of claim 14, wherein: the outer pot comprises a cavity for receiving the inner pot therein, and a recess portionin communication with the cavity; the connecting member is constructed and arranged to extend through the recess portion; and the heat insulation member is disposed outside of the outer pot. See the rejection of claims 12,13,14,6.

20. (Currently Amended) The electric pressure cooker of claim 18, wherein: the cooker body comprises a base, an outer shell mounted to the base, and a cover element covering at least a portion of the outer shell; the outer pot is mounted to the base, the outer shell and the cover element; and the cooker handles are disposed on the cover element. See the rejection of claims 12,7.

22. (New) The electric pressure cooker of claim 14, wherein the outer pot comprises a cavity for receiving the inner pot therein, and a pair of recess portion in communication with the cavity; and, the inner pot handles are constructed and arranged to extend through the recess portions(fig 1,2,3).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yang et al (US 6705209) shows nested pairs of handles for pressure cookers with inner and outer pots in at least fig 3: 
                                             
    PNG
    media_image5.png
    357
    416
    media_image5.png
    Greyscale
.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. There were no remarks drawn to secondary reference CN 203647077 to Li showing handles 11,21,31 including a recess.
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK F CALVETTI whose telephone number is (571)272-5501. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK F CALVETTI/Examiner, Art Unit 3761                  

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761